Exhibit 10.9.7

AMENDMENT NO. 7

TO THE

UNIFIED WESTERN GROCERS, INC.

EMPLOYEE SAVINGS PLAN

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of September 29, 2007, as follows:

1. Section 1.2 of the Plan is hereby amended by adding two new definitions of
“AGI Acquisition” and “Former AGI Employee” to read as follows:

“‘AGI Acquisition’ shall mean the acquisition of Associated Grocers, Inc. by the
Company.”

“‘Former AGI Employee’ shall mean any Employee whose employment with Associated
Grocers, Inc. terminated immediately prior to the closing of the AGI
Acquisition, and who immediately after such closing accepted and commenced
employment with the Company.”

2. Section 2.1(a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) Each Employee shall become eligible to participate in the Plan on the Entry
Date coincident with or next following the one-year anniversary of such
Employee’s Employment Commencement Date, provided that he or she is still an
Employee on such date. Despite the foregoing, each United Employee shall become
eligible to participate in the Plan on the Entry Date that is the second month
following his or her Employment Commencement Date, provided that he or she is
still a United Employee on such Entry Date, and each Former AGI Employee shall
become eligible to participate in the Plan on November 1, 2007, provided that he
or she is an Employee on such date.”

3. Section 3.6(b) of the Plan is hereby amended in its entirety to read as
follows:

“(b) Rollover Contributions. A Participant’s Rollover Contributions shall be
paid directly to the Trustee. The Trustee may commingle such contributions with
the Company’s contributions. However, the Committee shall keep separate records
of each Participant’s Rollover Contributions (and the income, gains and losses
on them). The Trustee shall invest a Participant’s Rollover Contributions in the
same manner as provided for with the investment of the Company’s contributions.
Notwithstanding the foregoing, a Former AGI Employee may make a Rollover
Contribution to the Plan in accordance with this Section 3.6(b) whether or not
he or she is then a Participant, provided that (i) any asset (including a loan
note) so contributed or transferred is

 

-1-



--------------------------------------------------------------------------------

acceptable to the Committee and the Trustee, and (ii) such Rollover Contribution
is completed within 31 days of the AGI Acquisition.”

* * * * *

The Company has caused this Amendment No. 7 to be signed on the date indicated
below, to be effective as indicated above.

 

    “Company”     UNIFIED WESTERN GROCERS, INC. Dated: September 26, 2007    
By:   /s/ Robert M. Ling Jr.         Its: Executive Vice President & General
Counsel

 

-2-